Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to the papers filed on June 3, 2021. Claims 108, 110, 112-114 and 118-123 are currently pending. Claim 116 has been canceled and claims 120-123 have been added by Applicants’ amendment filed on June 3, 2021. 
	Claims 114-119 (claims 115-117 now canceled)  were previously withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.
	Therefore, claims 108, 110, 112-113 and 120-123 are examined on the merits. Applicant’s representative was contacted on June 9, 2021 to amend claims 112, 114, 123 to  set forth the claims filed on June 3, 2021 in condition for allowance. Authorization for the examiner’s amendment was given by Sabrina Diane Poulos  on June 9, 2021.
Claims 108, 110, 112-113 and 120-123 are allowable. Claim 112 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 114, 118, 119 directed to a non-elected invention, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/4/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
With respect to the proposed claims, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Proposed examiner’ amendment  

Claims 114, 118, 119 have been rejoined.
Claims 112, 114, 123 have been amended.

In the claims 

Amend claims 112, 114 and 123 as follows:

Page 2, line 1 of claim 112, the phrase “ A T cell, comprising an expression vector comprising the” is replaced by ----An engineered T cell, comprising a recombinant expression vector comprising the---- 

Page 2, line 2, of claim 114, the phrase “ the method comprising administering to the subject the T cell of claim 112.” is replaced by --- the method comprising administering to the subject a  therapeutically effective amount of the T cell of claim 112, wherein administration of said T cell results in a reduction in cancer cells in the subject.----

Page 3, line 1 of claim 123, the phrase “ A vector construct comprising:” is replaced by ---- A recombinant expression vector comprising:---- 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. Specifically in regard to claim 108,  the prior art does not teach or reasonably suggest A HER2 (Human Epidermal Growth Factor Receptor 2) T cell-antigen coupler (HER2-TAC) polypeptide, an engineered T cell comprising a recombinant vector comprising a nucleic acid encoding said HER2-TAC polypeptide and a method for treating a HER2-expressing cancer, said HER2-TAC  polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 66, SEQ ID NO: 68, or SEQ ID NO: 76.
The amino acid sequence of SEO ID NO: 66 encoded by a nucleic acid sequence comprising a the nucleic acid sequence set forth in SEQ ID NO: 65, the amino acid sequence of SEO ID NO: 68 encoded by the nucleic acid sequence set forth in SEQ ID NO: 67, and the amino acid sequence of SEO ID NO: 76 encoded by a nucleic acid sequence set forth in SEQ ID NO: 75 are all free of prior art. 

    PNG
    media_image1.png
    250
    179
    media_image1.png
    Greyscale
Note that each of the nucleotides of SEQ ID NOS: 65, 67 and 75 encodes the full-length Tri-TAC, wherein the cytosolic domain is a CD4 cytosolic domain and the transmembrane domain is a CD4 transmembrane domain, or wherein the cytosolic domain is a CD8 cytosolic domain and the transmembrane domain is a CD8 transmembrane domain.
It was previously noted at page 4 of the final office action filed that the amino acid sequence of the signal peptide 5’-METPAQLLFLLLLWLPDTTG-3’ was known in the art (See Hamburger et al., U.S. Patent 10,822,408; col. 50, lines 20-50). However, it would not have been obvious to select this signal peptide from a very large number of sequences of at least 15 amino acid sequences no closely related to each other in structure to facilitate or optimize expression in particular host T cells. One skilled in the art before the effective filing date of the claimed invention would not have considered the selection of the amino acid sequence METPAQLLFLLLLWLPDTTG over multiple amino acid sequences encoding signal peptides to be reasonably predictable.

Withdrawn objections/ rejections  in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
The rejection of claims  108, 110, 112 and 113 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
***
The rejection of claims 108, 110, 112 and 113 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn. 
Conclusion
Claims 108, 110, 112-114, 118-123 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA G LEAVITT/Primary Examiner, Art Unit 1633